.. . ·-·.                                                                                                                                      --·-----:=:==========:::.-==;-1
                          ~(R~ev~,0::::2:;;10::;;812;;:0.:,;19;1.;ll:;:ud::>gc:;m::;:en:_:ti::.;n•:;,;C;;:;ri::;:m::;:in:::,al;;,;Pe:;::tty._C::;:as:;::e;.);(M:::;o::;:d:;;ifi;::ed:i..)----------+-=~:=.!!~":"'1~~:;'.'g;;.;el:..;o;;.f"=l
       ""A;;;0,::24:;;5::,B                                                                                                                                                                                                                    ji


                                                                UNITED STATES DISTRICT CO
                                                                               SOUTHERN DISTRICT OF CALIFORNIA
                                                                                                                                                                             RTL"' ~019
                                                                                                                                                                                      l,1_ l ~~f< 1_iS .J1~:; l HIC 1 COURT
                                                                                                                                                                                                                                  I            I
                                                                                                                                                                                 OUl    ~1-qt\ i\IC:T>-l.L('-f,1..Jf .CALIFORNIA
                                           United States of America                                                                          JUDGMENT I .•A CRIMINAL LA:SE                                                      DEPUTY
                                                                                                                                             (For Offenses CommitteCf6ii0rAftefNOVetn6efi~ 1987)
                                                      v.

                                              Jose Luis Cruz-Lopez                                                                           Case Number: 3:19-mj-21214

                                                                                                                                            Adam F. Doyle
                                                                                                                                            Defendant's Attorney


        REGISTRATION NO. 83842298
        THE DEFENDANT:
         IZI pleaded guilty to count(s) I of Complaint
                                                                         ---~-------------------------
            0 was found guilty to count(s)
                    after a plea of not guilty,
                    Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

       Title & Section                                       Nature of Offense                                                                                                                Count Number(s)
       8:1325                                                ILLEGAL ENTRY (Misdemeanor)                                                                                                      1

            D The defendant has been found not guilty on count(s)
                                                      -------------------
         0 Count(s)                                       dismissed on the motion of the United States.
                                       ------------------
                                                                                                       IMPRISONMENT

                                                        oy
              The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
       imprisoned for a term

                                                         D TIME SERVED                                                             D                                                              days

         IZI       Assessment: $10 WAIVED IZI Fine: WAIVED
         IZI       Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
         the       defendant's possession at the time of arrest upon their deportation or removal.
         D         Court recommends defendant be deported/removed with relative,                       . charged in case


            IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
       of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
       imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
       United States Attorney of any material change in the defendant's economic circumstances.

                                                                                                                                      Monday, March 11, 2019
                                                                                                                                      Date of Imposition of Sentence



                                                                                                                                      ~ARRYM              KURREN
                                                                                                                                      UNITED STATES MAGISTRATE JUDGE



       Clerk's Office Copy                                                                                                                                                                                 3:19-mj-21214
